PER CURIAM:
Appellants John A. Nell and Rebecca I. Nell appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing their action for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error.
Accordingly, we affirm for the reasons stated by the district court. Nell v. Wieland Fin. Servs., LLC, No. 0:13-cv-00639-JFA, 2014 WL 1093129 (D.S.C. Mar. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.